                              Vincent M. Lentini                                            6/26/2021
                                 Counselor at Law
                            1129 Northen Blvd. Suite 404
                            Manhasset, New York 11030

Admitted to practice                                         Phone: (516) 228-3214
in Connecticut & New York                                    Fax:   (516) 228-9385


                                             June 25, 2021
Honorable Magistrate Stuart D. Aaron
US District Court SDNY
500 Pearl Street
New York, NY 10007
                                             Re: Nikonov v. Flirt et al
                                             Index No. 19-CV-07128
Dear Magistrate Aaron:

       As you are aware, I am counsel for defendants herein.

        On consent of plaintiff’s counsel I hereby request a 30 day extension to July 30, 2021 for
the parties to submit the joint pretrial statement herein.

        As the trial is not scheduled until October to December 2021, this extension request will
not prejudice anyone.

       Thank you.
                                                     Respectfully submitted,
                                                     S/
                                                     Vincent M. Lentini

cc: plaintiff’s counsel


Request GRANTED. The Joint Pretrial Order shall be filed on or before July 30, 2021. SO ORDERED.
Dated: 6/26/2021
